Citation Nr: 1533981	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD.  The RO assigned an initial disability rating of 50 percent, retroactively effective from January 22, 2009.  The Veteran filed a Notice of Disagreement (NOD) in November 2010, appealing the initial disability rating and effective date assigned.  The RO issued a Statement of the Case (SOC) in August 2012.  In October 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal.

In a July 2015 medical opinion, the Veteran's private physician determined that the Veteran's service-connected PTSD prevented him from being employed full-time. This statement was reiterated by the Veteran at his June 2015 Board hearing.  Thus, the Board finds that this evidence reasonably raises a claim for a TDIU due to the service-connected PTSD and the issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC (Central Office hearing).  A transcript of the hearing has been associated with the claims file.  At his Board hearing, the Veteran's representative requested a 60-day extension to allow the Veteran to submit additional evidence.  This extension was granted by the VLJ.  In July 2015, the Veteran's representative submitted additional evidence with a statement saying that the Veteran wanted the record before the Board closed (i.e., no longer wanted the extension).  Thus, the Board will proceed to decide the Veteran's appeal.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the July 2014 Supplemental SOC (SSOC), the Veteran submitted additional medical and lay evidence.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a July 2015 statement.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran separated from the active military service in March 1970; he did not raise a claim of entitlement to service connection for PTSD or a psychiatric disorder within one year of discharge.

2.  On January 22, 2009, the Veteran first raised a claim of entitlement to service connection for a psychiatric disorder.

3.  In a September 2010 rating decision, service connection for PTSD was granted, effective January 22, 2009.

4.  No communication prior to January 22, 2009, may be interpreted as an informal claim of entitlement to service connection for PTSD or a psychiatric disorder.

CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 2009, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for PTSD.  As such, the pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in March 2009 before the grant of service connection for PTSD was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA, private, and VetCenter treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case.  

Further, as is discussed in more detail below, at his June 2015 Board hearing, the Veteran reported that he was receiving monetary compensation from the Social Security Administration (SSA) and was currently unemployed.  See June 2015 Board hearing transcript, page 9.  The Veteran did not indicate if this compensation was for disability or retirement.  This was a recent change in the Veteran's situation, as at the June 2014 VA examination, the Veteran was working part-time and did not state that he was receiving SSA benefits.  The Veteran's initial rating and TDIU claims are being remanded below for these records to be obtained.  However, there is no prejudice to the Veteran in considering the earlier effective date claim on appeal.  Specifically, the relevant evidence pertaining to effective date claims related to service connection issues involve communications made to VA indicating the intent to submit a claim, and do not depend upon information contained in the medical evidence.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (noting that there is no duty to get SSA records when there is no evidence that they are relevant).

Furthermore, the Veteran was afforded a Board hearing in June 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as shown on the title page of this decision.  See June 2015 Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  Id.  The VLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., earlier dated pending claim).  Id. at 4.  The representative and the VLJ then asked questions regarding this element and regarding whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claim

A September 2010 rating decision granted entitlement to service connection for PTSD, retroactively effective January 22, 2009.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active service in March 1970.  It is not in dispute that he did not submit a claim of entitlement to service connection for PTSD or a psychiatric disorder within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.
Here, the RO received the Veteran's claim of entitlement to service connection for a psychiatric disorder on January 22, 2009.  The Board has considered whether any evidence of record dated prior to January 22, 2009, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).  In his November 2010 NOD and at his June 2015 Board hearing, the Veteran stated that he filed a claim for service connection for PTSD prior to January 22, 2009.  However, after reviewing the record, the Board concludes that there are no testimonial documents submitted prior to January 22, 2009, indicating an intent to file a claim of entitlement to service connection for PTSD or a psychiatric disorder.  In fact, there is absolutely no evidence in the Veteran's claims file dated prior to January 22, 2009.

It is further noted that, under 38 C.F.R. § 3.157 (2015), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for PTSD or a psychiatric disorder was filed earlier than January 22, 2009.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board appreciates the lay statements from the Veteran, his ex-wife, and sister, which maintain that the Veteran is entitled to an effective date earlier than January 22, 2009, for his service-connected PTSD.  The relevant evidence in the claims file, however, establishes that the earliest effective date possible for the Veteran's claim for service connection for PTSD is January 22, 2009.

In sum, the presently assigned effective date of January 22, 2009, is appropriate and there is no basis for an award of service connection for PTSD prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than January 22, 2009, for the award of service connection for PTSD is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

As noted above, in a July 2015 medical opinion, the Veteran's private physician determined that the Veteran's service-connected PTSD prevented him from being employed full-time.  This statement was reiterated by the Veteran at his June 2015 Board hearing.  Thus, the Board finds that this evidence reasonably raises a claim for a TDIU due to the service-connected PTSD and the issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has never considered the issue of entitlement to TDIU.  Thus, the Board finds that the appropriate action is to have the RO/AMC consider this issue in the first instance.  Additionally, the Veteran should be provided VCAA notice on the issue of entitlement to a TDIU and he should be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Further, at his June 2015 Board hearing, the Veteran reported that he was receiving monetary compensation from the SSA.  See June 2015 Board hearing transcript, page 9.  The Veteran did not indicate if this compensation was for disability or retirement.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he also complete a VA Form 21-8940.  

2.  Obtain all pertinent VA outpatient treatment records from the VA Medical Center (VAMC) in Hines, Illinois, dated since January 2015 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VA VetCenter in Oak Park, Illinois, dated since July 2010 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

4.  After the development requested has been completed, the Veteran's initial rating and TDIU claims should be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the July 2014 supplemental statement of the case including the July 2015 evaluation by Dr. D.J.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


